Citation Nr: 0809590	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of pneumonia.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision.

In December 2005, the veteran presented personal testimony at 
a Board Video-conference hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board denied the veteran's claim, but the decision was 
vacated by the Court of Appeals for Veterans Claims (CAVC) 
and returned to the Board in order to fully assist the 
veteran with his claim by reexamining the evidence of record 
and seeking any other evidence that is necessary to support 
its decision.

The veteran claims that his service-connected residuals of 
pneumonia include chest pain.  There is a medical question as 
to whether his service-connected residuals of pneumonia 
results in chest pain.  A VA examination is necessary to 
address this question.  

Additionally, the veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with CAVC's directives in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).

Moreover, the veteran should be given an opportunity to 
submit any updated treatment records regarding the service-
connected residuals of pneumonia.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	requests him to provide any evidence 
in his possession that pertains to 
his claim.  
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his pneumonia residuals and the 
effect that worsening has on his 
employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating 
cardiovascular and/or respiratory 
disabilities; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  Obtain updated VA treatment records 
from the VA clinic in Hyannis, 
Massachusetts and from the VA hospital in 
Providence, Rhode Island.

3.  Obtain any updated private treatment 
records from Wareham Medical Associates 
from November 2003 to the present.

4.  When the requested development has 
been completed, the veteran should be 
scheduled for a VA examination.  The 
examiner should be provided with the 
veteran's claims file and should fully 
review it.  The examiner should:

*	conduct a pulmonary function test 
(and any other tests deemed to be 
necessary), and provide results for:
o	Forced Expiratory Volume in one 
second (FEV-1);
o	Forced Expiratory Volume in one 
second to Forced Vital Capacity 
(FEV-1/FVC); and
o	Diffusion Capacity of the Lung 
for Carbon Monoxide by the 
Single Breath Method (DLCO 
(SB)). 

*	provide the veteran's maximum 
exercise capacity in terms of 
ml/kg/min oxygen consumption; and
 
*	evaluate the veteran's complaints of 
chest pain and diagnose any 
disability which is causing the 
reported chest pain; then provide an 
opinion as to whether it is as likely 
as not (50 percent or greater) that 
any complaints of chest pain or 
disability that is manifested by 
chest pain is the result of the 
veteran's pneumonia which he had in 
1946.  

5.  When the development requested has 
been completed, the claim should be 
readjudicated.  This adjudication should 
include a discussion as to whether chest 
pain is a residual of the pneumonia the 
veteran had in service.  If the claim 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



